Citation Nr: 1614199	
Decision Date: 04/07/16    Archive Date: 04/25/16

DOCKET NO.  09-13 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a skin disability. 

2.  Entitlement to an initial disability rating in excess of 10 percent for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patricia Veresink, Counsel



INTRODUCTION

The Veteran served on active duty from September 1966 to September 1968. 

This matter comes before the Board of Appeals for Veterans Claims (Board) on appeal from an August 2008 rating decision issued by a Department of Veterans Affairs (VA) regional office (RO).

This case was previously before the Board in March 2011 and November 2014.  These decisions denied various claims and remanded the issues listed on the cover page, which are now the only issues remaining on appeal. 

The issue of entitlement to service connection for a skin disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's hearing loss manifested by no worse than Level IV hearing loss on the right and Level V hearing loss on the left, with speech discrimination scores of 68 percent on the right and 64 percent on the left.  


CONCLUSION OF LAW

The criteria for a higher initial disability rating than 10 percent for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

Here, the Veteran's increased rating claim arises from his disagreement with the initial evaluation and that was assigned following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007) ((section 5103(a) notice is no longer required after service-connection is awarded).

In addition, the Board finds that the duty to assist a claimant has been satisfied.   The Veteran's service treatment records are on file, as are various post-service medical records and lay evidence.  Multiple VA examinations have been conducted.    

The Board also notes that actions requested in the prior remands have been undertaken.  Indeed, the Veteran was contacted to provide information regarding medical treatment records and a VA examination was obtained.  Accordingly,      the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  



Higher Initial Disability Rating 

Disability ratings are determined by applying the criteria set forth in the VA Schedule of Rating Disabilities (Rating Schedule) and are intended to represent    the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating many accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a questions as to which of two evaluations apply, assigning a higher of the two where the disability pictures more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

In evaluating service-connected hearing loss, disability evaluations are derived from a mechanical application of the rating schedule to numeric designations assigned after audiometric evaluations are performed.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  Evaluations of bilateral hearing loss range from noncompensable (0 percent) to 100 percent based on organic impairment of hearing acuity.  Audiological examinations used to measure impairment must be conducted by a state-licensed audiologist and must include both a controlled speech discrimination test (Maryland CNC) and pure tone audiometric tests.  38 C.F.R. § 4.85(a).  

The Ratings Schedule provides a table for rating purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, established by a state- licensed audiologist including a controlled speech discrimination test (Maryland CNC), and based upon a combination of the percent of speech discrimination and    the pure tone threshold average which is the sum of the pure tone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  See 38 C.F.R. § 4.85, Diagnostic Code 6100.

Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal row represents the ear having the poorer hearing and the vertical column represents      the ear having the better hearing.  Id.

When the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).

When the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(b).

To evaluate the degree of disability from defective hearing, the rating schedule establishes eleven auditory acuity levels designated from Level I for essentially normal acuity, through Level XI for profound deafness.  38 C.F.R. § 4.85, Tables VI, VII.


The Veteran was afforded a VA audiological examination in January 2008.  At that time, the Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ

2008
1000
2000
3000
4000
Average
RIGHT
10
15
30
45
25
LEFT
10
15
25
40
23

Speech recognition scores were 100 percent on the right and 98 percent on the left.  Application of these findings to Table VI results in Level I hearing loss in both ears, which equates to a noncompensable rating under Table VII.  38 C.F.R. § 4.85.

The Veteran was afforded another VA audiological examination in April 2010.  At that time, the Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ

2010
1000
2000
3000
4000
Average
RIGHT
20
30
40
60
38
LEFT
25
35
50
60
43

Speech recognition scores were 96 percent bilaterally.  Application of these  findings to Table VI results in Level I hearing loss in both ears, which equates 
to a noncompensable rating under Table VII.  Id.

In May 2011, the Veteran attended another audiological VA examination.  At that time, the Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ

2011
1000
2000
3000
4000
Average
RIGHT
10
10
45
50
29
LEFT
15
15
40
55
31

Speech recognition scores were 68 percent on the right and 64 percent on the left.  Application of these findings to Table VI results in Level IV hearing loss in the right ear and Level V hearing loss in the left, which equates to a 10 percent rating under Table VII.  Id.

In February 2015, an additional VA examination was provided.  At that time, the Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ

2015
1000
2000
3000
4000
Average
RIGHT
35
45
55
70
51.25
LEFT
45
55
65
75
60

Speech recognition scores were 84 percent on the right and 72 percent on the left.  Application of these findings to Table VI results in Level II hearing loss in the right ear and Level V hearing loss in the left, which equates to a 10 percent rating under Table VII.  Id.

While in a January 2016 statement the Veteran's representative argued that the 2015 examination was inadequate due to a lack of description regarding any functional impairment due to hearing loss, the Board notes that the examiner indicated that the hearing loss affects the Veteran's daily activities and specifically stated that he has trouble hearing in situations such as 10 people sitting at a banquet table.  The Board finds that the examination is adequate.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).

In sum, it was not until the 2011 VA examination that the Veteran's hearing loss even rose to a compensable level, and the most probative evidence does not reflect that a rating in excess of 10 percent for hearing loss is warranted at any time during the course of the appeal.  Accordingly, the Board finds that the criteria for a higher initial disability rating for bilateral hearing loss have not been met or approximated.  38 C.F.R. § 4.85, Diagnostic Code 6100.


The Board has considered whether the Veteran's hearing loss disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extraschedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2015); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun v. Peake, 22 Vet. App. 111, 118 (2008).  

The Board is of the opinion that the rating schedule measures and contemplates each aspect of the Veteran's hearing loss disability.  As explained in the proposed rule for the current version of Diagnostic Code 6100, the criteria of Diagnostic Code 6100 were revised in 1987 with the goal of recognizing the impact of hearing loss in higher frequencies, and to provide a more accurate picture of true hearing impairment.  See 52 Fed. Reg. 17607 (May 11, 1987).  As a result, VA changed its testing methods and, in conjunction with the Department of Medicine and Surgery, developed amendments to 38 C.F.R. §§ 4.85, 4.86a, 4.87a and Tables VI and VII.  In particular, pure tone averaging was to be accomplished using tone bursts at 1000, 2000, 3000 and 4000 Hertz, and speech recognition was to be measured using the Maryland CNC word lists which contained words with sounds in the 3000 and 4000 Hertz range. 

Overall, the new schedule was intended to evaluate hearing loss based on a combination of pure tone averages and speech discrimination, which was thought  to provide for a more accurate representation of actual hearing impairment by recognizing that individuals with slight to moderate decibel loss as determined by pure tone averaging may have significant impairment of speech and vice versa. Additionally, the rating schedule was revised to accommodate language difficulties and other factors which produced inconsistent speech audiometry scores and to recognize exceptional patterns of hearing impairment.  Notably, VA determined that "Table VII was developed during months of consultations with our Department of Medicine and represents the best judgment of experts in this field." 


Based upon the stated factors and considerations undertaken by VA and medical experts in developing the current criteria of Diagnostic Code 6100, the Board   finds that the schedular rating currently assigned reasonably describes the Veteran's disability level and symptomatology.  Moreover, the Veteran is separately compensated for tinnitus.  The Veteran's description of difficulty hearing has been measured according to pure tone averages and speech discrimination.  The Board recognizes that the Veteran stated that he cannot 
hear in groups of people and that he may have functional impairment in his daily activities.  However, as explained above, the rating criteria are designed to take into account testing that accurately measures difficulty hearing in an objective way and the Veteran's reports simply do not represent an exceptional case.  As his disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and referral for extraschedular consideration for the disability is not warranted.


ORDER

Entitlement to an initial disability rating in excess of 10 percent for bilateral hearing loss is denied.


REMAND

In this case, the Veteran has diagnosed skin disabilities.  The Veteran was exposed to herbicides during service and has asserted that he was exposed to synthetic oil.  The Veteran and his representative have asserted that his current disabilities are related to that exposure.  Although the presumption of service connection based    on Agent Orange exposure does not apply, an opinion regarding direct service connection for the Veteran's claimed skin disabilities is warranted.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA dermatological examination.  The examiner should review the claims file.  Following review of the claims file and examination of the Veteran, the examiner should opine whether it is at least as likely as not (50 percent probability or more) that any diagnosed skin disability began in service or is otherwise related to service, to include his exposure to herbicides and alleged exposure to other chemicals during service.  A complete rationale for any opinion offered should be provided.    

2.  After undertaking the development above and          any additional development deemed necessary, the Veteran's claim should be readjudicated.  If the benefit sought on appeal remains denied, the appellant and        his representative should be furnished a supplemental statement of the case and be given an appropriate period to respond thereto before the case is returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


